Citation Nr: 1147346	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left great toenail deformity.

2.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.   Entitlement to an initial compensable evaluation for headaches, secondary to temporomandibular joint dysfunction (TMJ).

5.  Entitlement to an effective date earlier than April 25, 2003, for the grant of service connection for tinnitus.

6.  Entitlement to an effective date earlier than February 26, 2004, for headaches, secondary to TMJ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1956 to March 1959 and from January 1961 to March 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In a January 2004 rating decision, the RO in pertinent part denied service connection for tinnitus and held that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.   In an October 2004 rating decision, the RO held that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for headaches, as secondary to TMJ.  

The  Veteran perfected appeals as to the aforementioned claims and, in a March 2007 decision, the Board granted the Veteran's claim for service connection for tinnitus and reopened and granted the Veteran's claims for entitlement to service connection for hearing loss and headaches secondary to TMJ.  In a June 2007 rating decision, the RO effectuated the Board's determination by granting service connection for bilateral hearing loss and assigning a 20 percent evaluation, effective April 25, 2003.  The RO also granted service connection for tinnitus and assigned a 10 percent evaluation, effective April 25, 2003.  In addition, the RO granted service connection for headaches as secondary to TMJ, and assigned a noncompensable (0 percent) evaluation, effective October 9, 2001.  The Veteran perfected appeals as to the effective dates and evaluations assigned by the RO for the aforementioned service-connected disabilities.

In a July 2008 rating decision, the RO, sua sponte, found that the effective date of April 25, 2003, for the grant of service connection for bilateral hearing loss was clearly and unmistakably erroneous and that the correct effective date should be October 9, 2001.  The RO indicated that such action was considered a full grant of the benefits sought on appeal, and there is no evidence that the Veteran has filed an appeal as to this issue.  Therefore, the Board does not have jurisdiction over such issue.  The RO, in the July 2008 rating decision, also found that there was clear and unmistakable error in the October 9, 2001, effective date for the grant of service connection for headaches and that the correct effective date was February 26, 2004.  The RO issued a Statement of the Case (SOC) with regard to such issue and the Veteran subsequently submitted a pertinent VA Form 9.  Therefore, that  issue still remains before the Board for appellate consideration.

In a February 2008 rating decision, the RO granted service connection for deformity of the left great toenail and assigned a noncompensable evaluation, effective from December 5, 2006.  The Veteran perfected an appeal as to the evaluation and effective date assigned by the RO.

The issues of entitlement to increased ratings for deformity of the left great toenail, bilateral hearing loss, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  By a November 2002 decision, the RO denied the Veteran's request to reopen a claim of service connection for headaches, secondary to temporomandibular joint dysfunction.  The Veteran did not appeal the decision.

2.  A March 19, 2003, VA outpatient treatment record forms a basis for an informal request to reopen a claim of service connection for a headaches disability.

3.  The evidence of record does not show a claim, formal or informal, seeking service connection for tinnitus prior to April 25, 2003.

4.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1.  An effective date of March 19, 2003, is warranted for the award of service connection for headaches, secondary to temporomandibular joint dysfunction.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date prior to April 25, 2003, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

3.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (as in effect prior to, and from, June 13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court or CAVC) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issues on appeal following the June 2007 rating decision which granted service connection for such disabilities, such claims are now substantiated.  As a result, the Veteran's filing of a Notice of Disagreement as to the initial rating and/or effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating and/or effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, here because the July 2008 SOC and a February 2009 letter from the VA provided the Veteran with the rating criteria for rating tinnitus. 

A VA examination with respect to the increased rating claims on appeal was obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the vVeteran in developing the facts pertinent to the Veteran's claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Legal Criteria and Analysis

A.  Earlier Effective Date - Headaches and Tinnitus

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  Thus, a prior final RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a).

In general, a decision of the Board is final and binding on the veteran if not timely appealed.  38 U.S.C.A. § 7104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a)

Clear and unmistakable (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis in original).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

If a claimant-appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error which, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision maker(s), or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, supra.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

1.  Headaches

In an August 1978 rating decision, the RO denied the Veteran's original claim for service connection for headaches.  The decision was affirmed by the Board in a May 1980 decision, which was final.   38 U.S.C.A. § 7104.  Subsequently, the Veteran submitted a claim to reopen the previously denied claim for entitlement to service connection for headaches, which was denied by the RO in a November 2002 rating decision.  The Veteran did not appeal this rating decision within one year.  Therefore, the November 2002 rating decision is final.  38 U.S.C.A. § 7105.  Accordingly, the decision is only subject to reversal or amendment if it is shown to be a product of CUE.  38 C.F.R. § 3.105(a). 

In a letter received from the Veteran on February 26, 2004, he again requested to reopen his claim for entitlement to service connection for headaches.  In an October 2004 rating decision, the RO denied the claim.  However, in a March 2007 decision, the Board reopened and granted the Veteran's claim.  In a June 2007 rating decision, the RO effectuated the grant of service connection for headaches.  The RO initially assigned October 9, 2001, as the effective date of the award, the date of the reopened claim.  However, in a July 2008 rating decision, the RO found that there had been clear and unmistakable error in assigning October 9, 2001, as the effective date for the grant of service connection, and that the correct effective date was February 26, 2004, the date the reopened claim was received.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

In claims that have been reopened with new and material evidence such as this one, if there has been a final prior RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, there is no allegation, and no evidence, of CUE with respect to the prior final November 2002 rating decision.  Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the formal claim to reopen on February 26, 2004.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

On February 26, 2004, the RO received correspondence from the Veteran.  It constituted a petition to reopen the previously denied claim and the effective date of the award of service connection for headaches was ultimately set as of that date.  The Veteran was therefore afforded the earliest possible effective date unless there is a document of record received earlier than February 26, 2004, that could be construed as a claim to reopen.

A review of the record reveals only a handful of correspondence items that were associated with the record after the RO's November 2002 letter notifying the Veteran of its denial and prior to the receipt of the claim to reopen on February 26, 2004.  However, in reviewing such evidence, the Board finds that none of the correspondence can be construed as a claim of service connection for a headache disability (or a request to reopen the claim).

The Board notes that VA or uniformed services medical records may form the basis of an informal claim to reopen.  See 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

Several treatment records from the Las Vegas VAMC predate the February 26, 2004, claim.  The records pertain to varying medical problems, including headaches.  The earliest record that refers to the Veteran's headaches is a primary care note dated on March 19, 2003, in which the Veteran continued to complain of experiencing headaches in both temples two to three times per month, which were not responding to Fiorect.  The examiner's assessment was headaches and temporomandibular joint dysfunction.  The March 19, 2003, record constitutes examination of a disability for which the Veteran filed a claim to reopen within one year.  See 38 C.F.R. § 3.157(b)(1).  Therefore, the Board finds that the March 19, 2003, VA record forms a basis for an informal claim to reopen.  As a result, an earlier effective date of March 19, 2003, is warranted for the grant of service connection for headaches, secondary to temporomandibular joint dysfunction.

2.  Tinnitus

The record reflects that the RO has assigned an effective date of April 25, 2003, for the award of service connection for tinnitus, based on VA's receipt of the Veteran's service-connection claim on that date.  The Veteran seeks the assignment of an effective date earlier than April 25, 2003, for such disability.

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of August 25, 2003, is the earliest effective date assignable for service connection for tinnitus as a matter of law.

As has been discussed above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection for tinnitus was filed after the Veteran left military service in 1959 or 1964 and before the current effective date of the award in question, April 25, 2003.

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for tinnitus prior to the claim received on April 25, 2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board observes that the Veteran submitted numerous statements for claims for service connection for various disabilities.  However, the record does not show, and the Veteran does not contend that he filed a claim for service connection for tinnitus prior to April 25, 2003

Finally, to the extent that any medical evidence of record dated prior to the Veteran's April 2003 claim refers to complaints of tinnitus, the Board notes that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought). 

In summary, based on the evidence of record, the Board finds the evidence of record is against the claim for entitlement to an effective date earlier than April 25, 2003, for the grant of service connection for tinnitus.  The date of the Veteran's original service-connection claim, as explained above, was April 25, 2003.  There was no earlier claim pending.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for entitlement to effective date prior to April 25, 2003, for the grant of service connection for tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Evaluation - Tinnitus

The Veteran requests an evaluation in excess of 10 percent for tinnitus.  As discussed above, the Board observes that service connection for the disability at issue has been established effective from April 25, 2003.

Tinnitus is rated according to criteria set forth at 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  A 10 percent evaluation, and no higher, is assignable for recurrent tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the CAVC held that the pre-1999 and pre-June 13, 2003, versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus, one for each side.  VA appealed that decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit). 

In Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal Circuit concluded that the CAVC had erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Diagnostic Code 6260 provides that a maximum 10 percent evaluation is warranted for tinnitus.  According to Note 2 to DC 6260, a single evaluation is assigned for tinnitus, whether perceived in one ear, both ears, or in the head.

Therefore, the claim for a higher rating for tinnitus, whether the Veteran seeks higher than 10 percent in one ear or separate 10 percent ratings for each ear, must be denied under Diagnostic Code 6260.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus throughout the rating period on appeal.  38 C.F.R. §4.87, DC 6260.  Because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the VA Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended that his service-connected tinnitus causes marked interference with employment or requires frequent periods of hospitalization.  Nor are any findings present that are not reflected in the ratings assigned.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, supra, at 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An effective date of March 19, 2003, for the award of service connection for headaches as secondary to temporomandibular joint dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to April 25, 2003, for the grant of service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Regarding the remaining issues on appeal, the Board determines that further development is necessary before the merits of the claims may be addressed. 

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that since issuance of the last SSOC in April 2010, the Veteran personally identified outpatient treatment records from the VA Southern Nevada Health Care System dated in April 2010, May 2010, and August 2010.  However, there is no evidence that the RO has associated these records, or any more recent VA treatment records with the Veteran's claims file.  Therefore, the Board finds that any outstanding ongoing VA treatment records should be located and associated with the Veteran's claims file.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, the October 2011 Appellant's Brief shows that the Veteran, through his representative, contends that his bilateral hearing loss disability, left great toe nail disability, and headache disability have all worsened since his last VA examinations (in June and July 2009).  Accordingly, on Remand, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected bilateral hearing loss, left great toe nail deformity, and headache disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left great toe nail deformity, bilateral hearing loss, and headaches disabilities since April 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding treatment records from the VA Southern Nevada Health Care System.

2.  After completing the above, afford the Veteran appropriate VA examination(s) to determine the current nature and severity of his bilateral hearing loss, headaches, and left great toenail disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s).  Any indicated evaluations, studies, and tests should be conducted.  The examiner(s) should identify the nature and severity of all current manifestations of the Veteran's service-connected bilateral hearing loss, headaches, and great left toenail disabilities.  The rationale for all opinions expressed should be set forth.

3.  Following completion of the above, readjudicate the issues on appeal.   If any benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


